ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and vacated in part, and the cause remanded by the Supreme Court of Alabama. Ex parte Simmons, 791 So.2d 371 (Ala.2000). In accordance with the Supreme Court’s opinion, the summary judgment in favor of Congress Life on Simmons’s claim of bad faith is reversed, and this court’s affir-mance of the partial summary judgment in favor of Congress on Simmons’s claim for extracontractual damages is vacated. The cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART; VACATED IN PART; AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.